Citation Nr: 0408554	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  00-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from April 1983 to October 
1994.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from a September 1999 determination by the Chief of 
Prosthetic and Sensory Aids at the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's request for a clothing 
allowance for the year 1999.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran claims entitlement to a clothing allowance for 
the year 1999 based upon the wear and tear caused by a VA-
prescribed back brace for his service- connected degenerative 
disc disease of the lumbar spine at L4-5 levels.

A remand is required for compliance with VA's duty to notify 
and assist.  In November 2000, the President of the United 
States signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This 
act introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  First, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§  5107(a), 5103A; 38 C.F.R. § 3.159(c).  

The notice and duty to assist provisions of the VCAA would 
appear to apply for this benefit claim under Chapter 11.  See 
generally Barger v. Principi, 16  Vet. App. 132 (2002).  The 
veteran's claim has not been developed pursuant to the VCAA 
provisions, and the case must be remanded accordingly.

Additionally, pursuant to 38 C.F.R. § 3.655 (2003), when a 
claimant without good cause fails to report for examination 
scheduled in conjunction with a compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The veteran has refused to report for an 
appropriate evaluation and should be notified of 38 C.F.R. § 
3.655.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management  Center (AMC) in Washington, D.C. for the 
following actions:

1.  Provide the veteran appropriate 
notice under the VCAA for his claim of 
entitlement to an annual clothing 
allowance.  Such notice should inform him 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; about the information and 
evidence that VA will seek to obtain on 
his behalf; about the information or 
evidence that he is expected to provide. 

2.  Thereafter, readjudicate the claim of 
entitlement to a clothing allowance for 
the year 1999.  If the benefit on appeal 
remains denied, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
that includes reference to 38 C.F.R. 
§ 3.655 and 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  An appropriate period 
of time should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



